[Cite as State v. Gorayeb, 2010-Ohio-2535.]
                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
VS.                                              )          CASE NO. 09-BE-15
                                                 )
CLAUDIA S. GORAYEB,                              )                OPINION
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Belmont County
                                                 Northern Division Court of Belmont
                                                 County, Ohio
                                                 Case No. 09CRB0212

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Attorney Daniel P. Fry
                                                 Assistant Prosecuting Attorney
                                                 147-A West Main Street
                                                 St. Clairsville, Ohio 43950

For Defendant-Appellant                          Attorney Brett E. Fullem
                                                 P.O. Box 14803
                                                 Pittsburgh, PA 15234




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                 Dated: June 4, 2010
[Cite as State v. Gorayeb, 2010-Ohio-2535.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Claudia Gorayeb, appeals from a Belmont County
Northern Division Court judgment convicting her of theft, after a bench trial.
        {¶2}     On March 19, 2009, appellant was shopping at Wal-Mart in St.
Clairsville with her teenage daughter. According to Wal-Mart undercover security
officer Rick Burghy, appellant and her daughter were pushing a shopping cart in the
cosmetics section. He observed that they had “high theft” cosmetics items in their
cart along with a large purse. He watched the two proceed into the grocery section.
Burghy then saw the daughter cut open a package of cologne with a razor, take the
cologne out of the package, and put it into her purse. Burghy stated that appellant
watched her daughter the entire time.           He then saw appellant hide the empty
package behind some other merchandise. Burghy next saw the pair go back to the
cosmetics section where they both placed various other cosmetics items into their
cart. He continued to watch them as they walked around the store. Burghy saw the
daughter place all of the items from their cart into her purse. He stated that appellant
was by her daughter’s side the whole time watching her and also looking around
suspiciously.
        {¶3}     Appellant and her daughter exited the store. Burghy approached them
and escorted them to the loss prevention office where he recovered the merchandise
from the daughter’s purse and called the police. The total value of the merchandise
taken was $95.52.
        {¶4}     A complaint was filed charging appellant with theft in an amount less
than $500, a first-degree misdemeanor in violation of R.C. 2913.02(A)(1). Appellant
entered a not guilty plea.
        {¶5}     The case proceeded to a bench trial. The court heard testimony from
Burghy and appellant and viewed both still photographs and a DVD recording from
Wal-Mart’s video surveillance of appellant and her daughter selecting merchandise
together and attempting to exit the store.
        {¶6}     The court found appellant guilty. It sentenced her to ten days in jail, all
suspended except for three days to be served as community service. It also fined
                                                                             -2-


her $100, plus costs, and placed her on two years probation.
      {¶7}   Appellant filed a timely notice of appeal on May 28, 2009. The trial
court stayed her sentence pending this appeal.
      {¶8}   Appellant raises two assignments of error that are factually related.
Therefore, we will address them together. They state, respectively:
      {¶9}   “THE EVIDENCE PRESENTED BY THE STATE OF OHIO IN ITS
CASE IN CHIEF WAS INSUFFICIENT AS A MATTER OF LAW.”
      {¶10} “THE VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE
EVIDENCE.”
      {¶11} Appellant argues that her conviction was both unsupported by sufficient
evidence and against the manifest weight of the evidence.
      {¶12} As to her sufficiency argument, appellant contends that the state failed
to prove two essential elements. First, she argues that the state did not prove a
criminal “act.” She asserts that the evidence demonstrated that she placed some
items into her shopping cart, but that her daughter was the only one who removed
the items from the cart, placed them into her purse, and attempted to leave the store.
Second, appellant argues that the state failed to prove that she exerted control over
the items in question so as to permanently deprive Wal-Mart of the merchandise.
      {¶13} Initially, we should point out that appellant did not move for acquittal
pursuant to Crim.R. 29 at trial.   Nonetheless, she has not waived review of her
sufficiency of the evidence argument on appeal. State v. Jones (2001), 91 Ohio
St.3d 335; State v. Carter (1992), 64 Ohio St.3d 218, 223. Appellant's “not guilty”
plea preserved her right to object to insufficient evidence. Jones, 91 Ohio St.3d at
346. And even if appellant's plea did not preserve her argument, a conviction based
on insufficient evidence typically constitutes plain error. Perrysburg v. Miller, 153
Ohio App.3d 665, 2003-Ohio-4221, at ¶57.
      {¶14} Sufficiency of the evidence is the legal standard applied to determine
whether the case may go to the jury or whether the evidence is legally sufficient as a
matter of law to support the verdict. State v. Smith (1997), 80 Ohio St.3d 89, 113. In
                                                                                -3-


essence, sufficiency is a test of adequacy. State v. Thompkins (1997), 78 Ohio St.3d
380, 386. Whether the evidence is legally sufficient to sustain a verdict is a question
of law. Id. In reviewing the record for sufficiency, the relevant inquiry is whether,
after viewing the evidence in a light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime proven beyond a
reasonable doubt. Smith, 80 Ohio St.3d at 113.
       {¶15} Appellant was convicted of theft in violation of R.C. 2913.02(A)(1),
which provides:
       {¶16} “(A) No person, with purpose to deprive the owner of property or
services, shall knowingly obtain or exert control over either the property or services in
any of the following ways:
       {¶17} “(1) Without the consent of the owner or person authorized to give
consent.”
       {¶18} We must examine the evidence to determine whether the state
presented evidence as to each of these essential elements.
       {¶19} Burghy was the state’s only witness. He watched appellant and her
daughter during their time in Wal-Mart.      Burghy testified that what first drew his
attention to appellant and her daughter was that the two were pushing a shopping
cart with “high theft” items in it and that they were both looking around suspiciously
and acting nervous. (Tr. 5). He also noticed a large purse in their cart. (Tr. 5).
Burghy stated that appellant and her daughter went over to the grocery department.
(Tr. 5). There he saw the daughter cut open a cologne package with a razor, remove
the cologne from the package, and conceal it in her purse. (Tr. 6). Burghy stated
that appellant watched her daughter do this. (Tr. 6). He later testified that appellant
handled the empty package after the incident and hid it behind some other items in
the grocery department. (Tr. 12, 19).
       {¶20} Burghy further testified that appellant and her daughter went back to the
cosmetics section where they both selected items from the sales counter and placed
them into their cart. (Tr. 6-7). He stated that the two then walked around the store to
                                                                             -4-


different departments while the daughter concealed the items in her purse. (Tr. 7).
Burghy stated that appellant was by her daughter’s side the entire time. (Tr. 7). He
testified that appellant was looking around suspiciously while her daughter concealed
the items. (Tr. 7). And he stated that appellant watched her daughter take the items
from their cart and place them into her purse. (Tr. 8).
       {¶21} Burghy admitted on cross-examination that appellant’s daughter was
the only one who tried to leave the store with the merchandise. (Tr. 20). But he also
stated that appellant was with her. (Tr. 20).
       {¶22} There is no evidence that appellant actually placed any merchandise
into her daughter’s purse or that she attempted to leave the store with her daughter’s
purse in her possession. In other words, there is no evidence that appellant was the
principal offender. Thus, in order for the trial court to have found appellant guilty
here, it must have found that she aided and abetted her daughter.
       {¶23} A charge of complicity may be stated in terms of the complicity statute
or in terms of the principal offense. R.C. 2923.03(F). Although a defendant may be
charged in an indictment as a principal, the court may instruct the jury on complicity
where the evidence at trial reasonably supports a finding that the defendant was an
aider or abettor. State v. Gonzales, 151 Ohio App.3d 160, 2002-Ohio-4937, at ¶51.
       {¶24} Thus, even though the complaint charged appellant with theft and not
complicity to commit theft, the court was nonetheless free to consider whether
appellant was an aider and abettor.        This is because, as discussed next, the
evidence reasonably supported a finding of aiding and abetting.
       {¶25} In order to support a conviction for complicity by aiding and abetting,
the evidence must show that the defendant “supported, assisted, encouraged,
cooperated with, advised, or incited the principal in the commission of the crime, and
that the defendant shared the criminal intent of the principal.” State v. Johnson
(2001), 93 Ohio St.3d 240, 245. The defendant's intent may be inferred from the
circumstances surrounding the crime. Id. The defendant's “‘[p]articipation in criminal
intent may be inferred from presence, companionship and conduct before and after
                                                                                 -5-


the offense is committed.’” Id., quoting State v. Pruett (1971), 28 Ohio App.2d 29, 34.
       {¶26} Additionally, the defendant's mere association with the principal
offender is not enough to prove complicity. State v. Mootispaw (1996), 110 Ohio
App.3d 566, 570. The defendant must have had some level of active participation by
way of providing assistance or encouragement. State v. Nievas (1997), 121 Ohio
App.3d 451, 456; State v. Sims (1983), 10 Ohio App.3d 56, 58.
       {¶27} Here the complaint simply charged appellant with theft.           It did not
mention complicity. Additionally, the trial court never specified that it found appellant
guilty by way of complicity. However, such a finding was not necessary.
       {¶28} In a bench trial, the court is presumed to know the law and properly
apply it.    State v. Sarver, 7th Dist. No. 05-CO-53, 2007-Ohio-601, at ¶23.
Furthermore, courts have held that because a charge of complicity can be stated in
terms of the principal offense, a trial court in a bench trial may make a finding of guilt
in terms of either the principal offense or complicity. For instance in State v. Smith,
4th Dist. No. 02CA6, 2002-Ohio-4532, at ¶14, fn. 5, the Fourth District noted:
       {¶29} “We acknowledge that neither the criminal complaint nor the final
judgment in this case make any reference to “complicity” under R.C. 2923.03.
However, this causes no procedural impediment. R.C. 2923.03(F) provides that a
charge of complicity may be stated in terms of that statute or in terms of the principal
offense. Thus, a defendant may be convicted of complicity to an offense even though
the charging instrument states only the principal offense and does not mention
complicity. See State v. Herring, 94 Ohio St.3d 246, 251, 2002-Ohio-796, 762 N.E.2d
940. The same is true with judgment entries which can also be phrased in terms of
the principal offense rather than complicity thereto. See State v. Lang (Apr. 11,
1988), Clermont App. Nos. CA87-10-080 & CA87-10-087.”
       {¶30} And in In re Bickley (June 23, 1993), 9th Dist. No. 15974, the Ninth
District pointed out:
       {¶31} “It was not necessary that the court mention aiding and abetting in its
entry. One who is guilty of complicity shall be prosecuted and punished as a principal
                                                                              -6-


offender. R.C. 2923.03(F). The state may charge and try an aider and abetter as a
principal and if the evidence at trial indicates aiding and abetting rather than the
principal offense, a jury instruction regarding complicity may be given. Hill v. Perini
(C.A. 6, 1986) 788 F.2d 406, 408, certiorari denied (1986), 479 U.S. 934, 93 L.Ed.2d
361. Since this was a bench trial, no such instruction was necessary.”
         {¶32} In this case, while there is no evidence that appellant herself actually
concealed items in the purse or took them out of the store, there is ample evidence
that she aided and abetted her daughter in so doing.
         {¶33} First, Burghy testified that appellant and her daughter went to the
grocery department together where the daughter cut open a cologne package,
removed the cologne from the package, and concealed it in her purse. He stated
that appellant watched her daughter do this. Then he testified that appellant took the
empty package and hid it behind some other items in the grocery department.
         {¶34} Second, Burghy testified that appellant and her daughter went to the
cosmetics section together where they both selected items and placed them into their
shared cart. He stated that appellant then walked around the store with her daughter
while the daughter concealed the items in her purse. Burghy testified that appellant
was by her daughter’s side the entire time and that she looked around suspiciously
while her daughter concealed the items.       Most significantly, Burghy testified that
appellant watched her daughter take the items from their cart and place them into the
purse.
         {¶35} These actions were sufficient evidence on which to establish that
appellant was a complicitor to theft. Appellant helped to select the stolen items. She
concealed evidence of the theft. She acted as a lookout while her daughter stashed
the stolen items in her purse. And, in general, she provided companionship during
the commission of the crime. Burghy’s testimony demonstrates that appellant was
not “merely present” with her daughter during the shoplifting.       Thus, appellant’s
conviction is supported by sufficient evidence.
         {¶36} As to her manifest weight argument, appellant contends the evidence
                                                                               -7-


demonstrated that her daughter was the only one who placed items into her purse
and attempted to exit the store. She further contends that there was no evidence
that she actually saw her daughter place the merchandise into her purse. And she
argues that because she was convicted of theft, as opposed to complicity to commit
theft, what she may have seen her daughter do was irrelevant.
       {¶37} In determining whether a verdict is against the manifest weight of the
evidence, an appellate court must review the entire record, weigh the evidence and
all reasonable inferences and determine whether, in resolving conflicts in the
evidence, the trier of fact clearly lost its way and created such a manifest miscarriage
of justice that the conviction must be reversed and a new trial ordered. Thompkins,
78 Ohio St.3d at 387. “Weight of the evidence concerns ‘the inclination of the greater
amount of credible evidence, offered in a trial, to support one side of the issue rather
than the other.’” Id. (Emphasis sic.) In making its determination, a reviewing court is
not required to view the evidence in a light most favorable to the prosecution but may
consider and weigh all of the evidence produced at trial. Id. at 390.
       {¶38} Still, determinations of witness credibility, conflicting testimony, and
evidence weight are primarily for the trier of the facts. State v. DeHass (1967), 10
Ohio St.2d 230, paragraph one of the syllabus.
       {¶39} A reviewing court will not reverse a judgment as being against the
manifest weight of the evidence in a bench trial where the trial court could reasonably
conclude from substantial evidence that the state has proved the offense beyond a
reasonable doubt. State v. Eskridge (1988), 38 Ohio St.3d 56, 59.
       {¶40} In considering whether the court’s judgment was against the manifest
weight of the evidence, we must also consider appellant’s testimony.          Appellant
testified that she did not assist her daughter in taking any items from Wal-Mart nor
did she hide a box. (Tr. 28-29). Appellant admitted on cross-examination that she
had a prior conviction for shoplifting. (Tr. 30).
       {¶41} At appellant’s request, the court also viewed a DVD recording from the
Wal-Mart security cameras. (Tr. 35). The recording contains three separate video
                                                                                 -8-


clips. (State Ex. 6). The first clip shows appellant and her daughter entering Wal-
Mart together.    The second clip shows appellant and her daughter spending a
considerable amount of time together selecting items from one aisle and placing
them into their cart. And the third clip shows the two exiting the store together.
During the second clip, appellant and her daughter seem to be working together
selecting items and putting them into their cart.
       {¶42} As previously discussed, the trial court did not specifically find appellant
guilty of complicity to commit theft. But given that this was a bench trial, the court
was permitted to find appellant guilty of complicity yet state its finding in terms of the
principal offense of theft.
       {¶43} Additionally, whether to believe appellant’s testimony that she did not
assist her daughter in concealing or stealing any items from Wal-Mart was a
credibility determination for the court, as trier of fact, to make. Although an appellate
court is permitted to independently weigh the credibility of the witnesses when
determining whether a conviction is against the manifest weight of the evidence, we
must give great deference to the fact finder’s determination of witnesses' credibility.
State v. Wright, 10th Dist. No. 03AP-470, 2004-Ohio-677, at ¶11.              The policy
underlying this presumption is that the trier of fact is in the best position to view the
witnesses and observe their demeanor, gestures, and voice inflections, and use
these observations in weighing the credibility of the proffered testimony. Id.
       {¶44} Here the trial court must have determined that appellant’s testimony
was not believable.      In part, the court could have found that appellant’s prior
shoplifting conviction hurt her credibility.   Or it may have simply found Burghy’s
testimony to be more convincing. Either way, we will not second-guess the trial
court’s credibility determination.
       {¶45} These considerations, in addition to the evidence discussed above
demonstrate that appellant’s conviction was not against the manifest weight of the
evidence.
       {¶46} In sum, because appellant’s conviction was supported by both sufficient
                                                                          -9-


evidence and the manifest weight of the evidence, her two assignments of error are
without merit.
       {¶47} For the reasons stated above, the trial court’s judgment is hereby
affirmed.


Waite, J., concurs.

DeGenaro, J., concurs.